Appeal by an employer and its insurance carrier from a decision and award which apportioned disability after March 25, 1959 *731equally to five accidents. The accidents happened on November 14, 1953; December 20, 1955; June 13, 1956; May 15, 1957 and March 25, 1959. The first four accidents occurred while Pepper Brothers Contracting Company was covered by the Maryland Casualty Company. At the time of the last accident, the Aetna was on the risk. There was conflicting medical testimony as to the extent to which each accident involved contributed to the disability. Thus a question of fact arose to the allocation of disability and apportionment which has been resolved by the board, in our view, on substantial evidence. Decision and award unanimously affirmed, with costs to respondents. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.